ON MOTION ROB REHEARING.
We have examined the record' and the cases cited by counsel for the plaintiff in error in the motion,for a rehearing. We must accept as true the orders of the court on the demurrer and in the certification of the exceptions pendente lite. By the failure of counsel to call the court’s attention to the' special demprrer until after assaignment and after' pleading to the merits and until the jurors were being examined on their voir' dire, the defendant must be held to have waived his right to insist on the special demurrer. Compare Waller v. State, 2 Ga. App. 636 (58 S. E. 1106); Harris v. State, 11 Ga. App. 137 (74 S. E. 895); Bryans v. State, 34 Ga. 323; Hudson v. State, 117 Ga. 704 (45 S. E. 66); Americus Grocery Co. v. Brackett, 119 Ga. 489 (7) (46 S. E. 657).
The motion for a rehearing is denied.